Title: From Benjamin Franklin to Mary Stevenson, 20 August 1758
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polley,
Tunbridge Wells, Augt. 20. 1758
My Son I know intended writing to you this Morning, so as to send per this Days Post; but sundry unexpected Hindrances have prevented him as well as me. He is gone to dine abroad, and I doubt will hardly be able to disengage himself before the Post goes. Therefore, as well as to acknowledge the Receipt of your kind Favour of the 18th. I snatch a Moment from Company, and write this Line to let you know that we are well, and that you will hear from us both by Tuesday’s Post. ’Till then I shall only say, that I find my self, with greater Esteem and Regard than ever, Dear Child, Your sincerely affectionate Friend and Servant
B Franklin
 Endorsed: Aug 20–58
